Title: To Benjamin Franklin from Jonathan Williams, Jr., 27 March 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes March 27. 1777.
I received a Letter from Mr. Dubourg desiring me to be concerned in his plan. I have given such an answer as any one who knows not what the particulars of the plan are would naturaly give. I refer him to you, and if any rational Scheme can be made out I will under take as far as you advise, but must first request your opinion relative to Mr. Shweighausser proposals which perhaps may not interfere with the other plan. I am with the greatest Respect Your dutifull and affectionate Kinsman
J Williams Junr.
 
Addressed: Doctor Franklin. / a l’Hotel de Hambourg / Rue Jacob / a / Paris
